Citation Nr: 1507179	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  11-06 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a low back condition, to include degenerative disc disease of the lumbar spine.

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a right knee condition, to include degenerative osteoarthritis.

3.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a right elbow condition.

4.  Entitlement to service connection for degenerative joint disease of the right ankle, to include as secondary to as a service-connected right foot disability.

5.  Entitlement to service connection for a low back condition, to include as secondary to service-connected disabilities including a left foot condition, a left ankle condition, a left knee condition and/or a right foot disability.
6.  Entitlement to service connection for degenerative osteoarthritis of the right knee, to include as secondary to service-connected disabilities including a left foot condition, a left ankle condition, a left knee condition and/or a right foot disability.

7.  Entitlement to service connection for a right elbow condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1987.

These matters come before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In December 2012, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the proceeding is associated with the claims file.

The issues of entitlement to service connection are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a back condition was denied in an October 2001 rating decision; the Veteran did not appeal and the decision became final in October 2002.

2.  Evidence received since the October 2001 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a back condition, and raises a reasonable possibility of substantiating the claim.

3.  Service connection for a bilateral knee disability, including arthritis with instability, was denied in a March 2006 Board decision.

4.  In April 2009, the Veteran petitioned to reopen the claim and in February 2011, the RO granted service connection for the left knee as secondary to his service-connected left ankle and left foot disabilities; the RO did not reopen the claim for service connection for a right knee condition. 

5.  Evidence received since the March 2006 Board decision relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee condition, and raises a reasonable possibility of substantiating the claim.

6.  Service connection for a right elbow condition was denied in an October 2001 rating decision; the Veteran did not appeal and the decision became final in October 2002.

7.  Evidence received since the October 2001 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a right elbow condition, and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The October 2001 rating decision is final; new and material evidence has been received and the claim seeking service connection for a low back condition, to include degenerative disc disease of the lumbar spine, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

2.  The March 2006 Board decision is final; new and material evidence has been received and the claim seeking service connection for a right knee condition, to include degenerative osteoarthritis, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The October 2001 rating decision is final; new and material evidence has been received and the claim seeking service connection for a right elbow condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board finds that VA compliance is sufficient to permit review of the petitions to reopen claims for service connection for a low back condition, a right knee condition and a right elbow condition.  As the determination below represents a grant of the petitions to reopen and the claims for service connection are being remanded for further development, a detailed discussion of VA's duty is not necessary.  In view of the outcome, any deficiencies in such notice or assistance have not prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Kent v. Nicholson, 20 Vet. App. 1 (2006).

II. New and Material Evidence

Generally, a claim which has been denied in an unappealed or final RO decision or
an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

Following his petition to reopen his service connection claims in April 2009, the Veteran submitted medical records from two private doctors stating that his current low back condition, right knee condition and right elbow condition resulted from prolonged standing, lifting or carrying of heavy objects while working as a cook during service.  Such records are both new and material as they raise a reasonable possibility of substantiating the claim by providing evidence of a possible link or nexus between the Veteran's activities in service and his current disabilities.
Accordingly, the Board determines that there is new and material evidence sufficient to reopen the Veteran's service connection claims.  Therefore, the petitions to reopen consideration of service connection for a low back condition, a right knee condition and a right ankle condition are granted.
ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back condition including degenerative arthritis of the lumbar spine is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a right knee condition including degenerative osteoarthritis is reopened, and to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a right elbow condition is reopened, and to this extent only, the appeal is granted.


REMAND

Reasons for Remand: To obtain the Veteran's Social Security Administration (SSA) disability records, to provide a VA examination and to obtain addendum medical opinions.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under section 3.310(a), service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 
Pertinent to these claims are the Veteran's contentions and the disabilities for which he has already been granted service connection.  

The Veteran contends that his conditions had their onset in service and were caused by prolonged standing, lifting, walking and carrying heavy objects as a cook over the course of 20 years in the military.  He indicated he worked 50 to 60 hours a week on concrete floors which caused wear and tear on his joints.  See October 2010 Statement in Support of Claim; December 2012 Hearing Transcript.

The Veteran is service connected for degenerative arthritis and calcaneal spur, left foot, degenerative arthritis, right foot, degenerative osteoarthritis left knee associated with left foot degenerative arthritis, degenerative and posttraumatic changes, left ankle among other conditions associated with diabetes mellitus, type II.

Service treatment records (STRs) indicate the Veteran was involved in an automobile accident during service in October 1972.  He complained of back pain and a contusion was assessed.  Thereafter, the Veteran had a normal x-ray of the lumbar spine.  A June 1977 record indicates redness and swelling on the right arm.  An abscess was noted at the apex of the right elbow with inflammation.  Early cellulitis of the right elbow was assessed.  The Veteran's May 1986 separation examination indicated the Veteran had "[f]oot trouble and swollen or painful joints refer to pain on both knees and feet since 1970, self-treated with rest, last episode Mar[ch] 86, good relief . . ."  An August 1986 record indicated knee joint pain on and off for the past 14 years and ankle joint pain on and off since 1972.  The assessment was tendinitis r/o degenerative joint disease (DJD).  Joint pain over the ankles and knees was again noted in a September 1986 record.  DJD was written as part of the assessment although it was unclear which body part this referred to and there was no accompanying x-ray to verify the diagnosis.

Post-service treatment records indicate that the Veteran injured his right knee in February 1996 when he jumped down from a dumpster; a medial meniscal tear was assessed prior to diagnosis of degenerative osteoarthritis in the right knee requiring a total right knee replacement in January 2005.   The Veteran contends that the pain still persists and he uses a cane and knee brace on a daily basis.  In November 2011, the Veteran had a total left knee replacement also due to degenerative arthritis which has since been service connected.  In regard to the right elbow, the Veteran sought treatment from a Dr. S.S. in 1999.  It was noted he had decreased range of motion and that his elbow would occasionally pop causing pain.  An x-ray revealed "significant arthritis."  Osteophyte formation and calcium deposits were also noted.  The report indicated that there had been no specific injury to the area.  In May 2002, a provisional diagnosis of tennis elbow was made.  X-rays in June 2007 indicated a slight osseous deformity in the distal right humorous.  It was indicated such deformity was "most likely from previous trauma."  As to the right ankle, the record reflects current treatment for degenerative joint disease.

In April 2009, Dr. E.D. provided a history of the progression of the Veteran's disabilities and indicated he had been providing treatment to the Veteran for degenerative disc disease in the back, degenerative joint disease in both knees, degenerative joint disease in both ankles and right elbow post-traumatic arthritis.  The doctor recognized the start of back pain in October 1972 when the Veteran was involved in an automobile accident.  Following service, in 2004, the Veteran sought treatment for back pain focused in the lower lumbar area.  A June 2004 MRI indicated degenerative disc disease.  A MRI in June 2008 revealed mild osteoporosis.  Following review of the Veteran's service experience and current diagnoses, the doctor opined:

The signs and symptoms (low back pain, right elbow pain, pain on both knees and both feet) started when the patient was still on active duty in the US Air Force.  He worked as a cook for 20 years.  He worked for long hours and his job required prolong[ed] standing, bending, lifting and carrying heavy loads.  This type of job is very stressful to the joints and vertebral spine . . . Prognosis is poor.  The repetitive work of lifting, bending and standing for long hours during his 20 years of service in the US Air Force has taken it[s] toll on the patient's back, elbow, knees, ankles and feet.
He concluded by stating that the Veteran's current disabilities were "experienced while on active duty and are therefore service connected."  He did not provide rationale regarding the gap in time between service and initial post-service treatment.

In a June 2009 report, a Dr. J.T.D. examined the Veteran's right elbow, lumbar spine, both knees and both ankles.  Based on examination, he diagnosed advanced degenerative disc disease in the lumbar spine, advanced degenerative joint disease in both knees, advanced post-traumatic arthritis, right elbow and advanced degenerative joint disease, both ankles and feet.  He concluded that the Veteran's current back, knee, foot and ankle problems are all service related due to 20 years of work as a cook with prolonged standing, bending and lifting while in service.  No medical rationale was provided and no explanation as to the long gap between separation from service and initial treatment was given.

Therefore, the RO reopened the claims and sought opinions regarding the back and right elbow given evidence of an automobile accident in service.  The RO referenced the contusion assessed in the back in 1972 and noted a September 2005 VA treatment record that referenced a March 2003 x-ray of the right elbow indicating osseous deformity right humerus and relating that it was "highly likely" due to trauma during service.  The RO asked for an opinion based on a review of the entire claims file as to whether it was at least as likely as not that the Veteran's current back and/or right elbow conditions were due to the in-service accident.  

Following examination and review of the claims file in December 2009, a VA examiner concluded that the degeneration in the lumbar spine was not caused by or a result of the automobile accident in service.  The examiner recognized the diagnosis in October 1972 of contusion with ecchymosis.  An x-ray of the lumbar spine on the same day showed no significant findings.  There was no further mention of the back in the STRs.  The examiner indicated that because there was no evidence of a chronic lower back condition that therefore, the current condition was not caused by or a result of the accident in service.  The examiner did not provide any clear conclusion as to the right elbow only stating that there was no evidence it was injured during the accident in service.
Thereafter, the RO sought another opinion as to whether or not the current diagnoses were at least as likely as not related to the Veteran's occupation as a cook in the military.  The RO also asked whether it was at least as likely as not that the Veteran's degenerative disc disease in the back was a progression of his degenerative arthritis, left foot.  As to the right elbow, the RO asked an examiner to provide further rationale for the finding that the right elbow disability was not at least as likely as not related to the in service automobile accident.  In addition, an opinion was sought as to whether the Veteran's current right elbow condition was related to residuals of cellulitis that was noted in service.  As to the right ankle, the examiner was asked to provide an opinion as to the whether or not the currently diagnosed advance degenerative arthritis was at least as likely as not related to the Veteran's occupation as a cook in the military and/or whether it was at least as likely as not a progression of his degenerative arthritis, left foot.  The RO requested a similar opinion regarding the Veteran's right knee.

Upon examination in December 2010, a VA examiner provided positive nexus opinions regarding the arthritis in the left ankle and the Veteran's feet which led to a grant of service connection for those disabilities.  As to the right ankle, it was noted that recent x-rays showed intact joint space and there was no evidence of a current right ankle disability.  In addition, it was found that the Veteran's left knee arthritis was due, in part, to the arthritis in his left ankle and foot.  As to the right knee, the examiner focused on the medial meniscal tear that was identified in 2001.  The examiner indicated that the menisci "are a vital part of the knee joints" and that "any disruption" would majorly affect the integrity and biomechanics of the knee joint.  He indicated that a tear in that part of the knee would result in major degenerative changes as time goes by.   He indicated that progression of degeneration of the right knee resulted from the meniscal tear which culminated in a total knee replacement.  The examiner concluded that since the Veteran was discharged from service 10 years prior to the medial meniscus tear that the right knee condition was not caused by any military activity and it was not a progression of his service-connected left foot degenerative osteoarthritis.  As to right elbow, the examiner opined that the Veteran's current right elbow degenerative condition was not caused by or a result of military service as a cook nor due or "to his abscess/cellulitis/infection condition while in service."  The examiner rationalized this opinion by indicating that there was no record of chronic complication or sequelae regarding the in service infection on the Veteran's right elbow.  In addition, the separation examination did not show continuing complaints of pain and revealed normal upper extremities.  In addition, the examiner noted there was no evidence that a chronic elbow condition manifested to a compensable degree within the initial year following service.  

In March 2011, the Veteran had another VA examination concerning his feet in which DJD of the right ankle was identified.  In an April 2011 Supplemental Statement of the Case, the RO continued the denial of the claim for service connection due to a lack of a competent medical nexus indicating the disability was related to military service.

At an April 2012 VA examination, it was noted the Veteran's gait was off balance and "back and forth style" to compensate for the ankle and back pain.  He was noted to be walking very slowly and that his balance was not centered in the middle because he was distributing his weight to avoid the left ankle.  It was noted he had bilateral ankle pain from degenerative joint disease.

Upon review of the evidence, the Board finds it appropriate to remand the claims for service connection for a low back condition, a right knee condition and a right ankle condition for opinions regarding secondary service connection, to include consideration of whether those conditions may have aggravated the severity of the back, right knee or right ankle conditions beyond their natural progression.

The Veteran's claim for service connection for a right elbow condition was initially denied because while the STRs showed that he was treated for cellulitis in the right elbow, it was shown to have completely resolved with no further treatment.  The Veteran currently has post-traumatic arthritis in his right elbow and the only evidence of injury to the elbow is the Veteran's lay statements regarding service. At his hearing in December 2012, the Veteran asked that his lay testimony be given more weight.  He indicated at the hearing that while working in the dining hall during service, he slipped several times and fell, although he did not seek treatment because he was feeding "hundreds and hundreds of people" and he could not run to the doctor every time he slipped.  He indicates that since he got out of service, he has experienced clicking in his right elbow.  He indicated he was told right after separation from service to put the arm in a sling and let it rest; he took pain killers instead because he could not work with a sling.  He denied injury to the elbow after service.  To give the Veteran every opportunity, the Board will remand the claim for further consideration of the likely etiology of the Veteran post-traumatic arthritis and seek close consideration of his lay statements and medical evidence that tends to support his claim. The Board will ask for a new examination to clarify the diagnosis and for consideration of what might have caused the current inability of the Veteran to fully extend his right arm.

At the December 2012 hearing before the Board, the Veteran also mentioned that he is receiving SSA disability benefits.  Following careful review of the claims file, it does not appear VA has requested these records.  The United States Court of Appeals for Veterans Claims has held that, where VA has notice that a Veteran is receiving disability benefits from SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA benefits and the supporting medical documents on which the decision was based. See Hayes v. Brown, 9 Vet. App. 67 (1996).

Accordingly, the case is REMANDED for the following action:

1.  The RO must request the Veteran's Social Security records for association with the claims file.  Such records must include, but are not limited to, a copy of the Veteran's original award letter, documentation showing the disability(ies) upon which the award was based, and all medical records associated with the original award, as well as those associated with the continuing award. 

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought. 38 U.S.C.A. § 5103A(b)  (West 2002 and Supp. 2013); 38 C.F.R. § 3.159(c)(2)  (2013).

2.  Return the claims file with the complete records and this REMAND to the examiner who provided the December 2009 or December 2010 VA examinations, or, if neither of those examiners are available, to another suitably qualified VA examiner for an addendum opinion as to the likely etiology of the Veteran's current low back condition, right ankle condition and right knee condition.

The claims file must be made available to and be reviewed by the examiner and the report should reflect that a review was made.

After review of the record and evidence received since the last VA examinations, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's low back condition, right ankle condition and/or right knee condition are directly related to 20 years of work as a cook in the military or at least as likely as not had onset in service given credible evidence of a long history of pain in the back, both knees and ankles.

If a positive nexus opinion concerning a direct relationship between the Veteran's current conditions and service cannot be rendered, the examiner should consider whether service connection is warranted on a secondary basis as follows:

a) The Low Back: Based on a review of all evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed low back condition,  to include degenerative disc disease and/or degenerative arthritis, was caused by or aggravated by the Veteran's service-connected left foot condition, left ankle condition, left knee condition and/or right foot condition.

(b) The Right Knee: Based on a review of all evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee condition,  to include degenerative arthritis s/p total right knee replacement, was caused by or aggravated by the Veteran's service-connected left foot condition, left ankle condition, left knee condition and/or right foot condition.

(c)  The Right Ankle: Based on a review of all evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right ankle condition,  to include degenerative joint disease, was caused by or aggravated by the Veteran's service-connected left foot condition, left ankle condition, left knee condition and/or right foot condition.

An opinion as to both causation and aggravation must be rendered.

The examiner should consider the private medical opinions of record dated in April 2009 and June 2009 and the Veteran's lay statements, to include those made at the December 2012 Hearing before the Board.

Note: The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

If the examiner determines that the Veteran's current disabilities are aggravated by some or several of his service-connected disabilities, the examiner must determine a baseline level of severity of the current disability/disabilities, established by medical evidence, prior to the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the current disability.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the claims file or to medical literature or treatises.  

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  Schedule the Veteran for a VA examination with an appropriate specialist to reconsider the etiology of his current right elbow disability in light of his lay statements at the December 2012 Hearing before the Board and the suggestion in various medical records that the Veteran experienced trauma in his elbow that has resulted in an inability to fully straighten the arm.

The claims file must be made available to and be reviewed by the examiner and the report should reflect that a review was made.
 
Following review of the claims file, the examiner should render an opinion as to whether the Veteran's currently diagnosed right elbow condition, identified as post-traumatic arthritis in a June 2009 private treatment record, at least as likely as not had its onset during his 20 years of military service, to include as a result of falls in the kitchen and repetitive lifting and carrying as a cook.

The examiner should note there is no evidence of an injury to the elbow after separation from service and that significant arthritis was identified as early as 1999.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the claims file or to medical literature or treatises.  
If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  To help avoid future remand, the RO must ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be taken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 2668 (1998). 

5.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran shall be furnished a supplemental statement of the case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


